IN THE UNITED STATES DISTRICT COURT F i i. = D
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION JAN 16 2020
i Pio
issoulg
UNITED STATES OF AMERICA, Cause No. CR 02-52-GF-DLC
Plaintiff/Respondent,
vs. ORDER DENYING RULE 59
MOTION AND DENYING
VICTOR FOURSTAR, JR., CERTIFICATE OF
APPEALABILITY
Defendant/Movant.

 

 

On January 6, 2020, the Court dismissed Defendant Fourstar’s motion to
vacate, set aside, or correct the sentence under 28 U.S.C. § 2255 (Doc. 324)
because the revocation judgment he challenges in the § 2255 motion is currently
before the Ninth Circuit Court of Appeals on direct review. See Order (Doc. 325);
see also United States v. Fourstar, No. 19-30200 (9th Cir. filed Aug. 29, 2019).

Fourstar now moves to alter or amend the judgment under Federal Rule of
Civil Procedure 59(e). Any non-frivolous allegations, see Rule 59 Mot. (Doc. 326)
at 1-2, may be raised on direct review, or they are properly deferred to collateral
review after direct review concludes, see, e.g., United States v. Pirro, 104 F.3d
297, 299-300 (9th Cir. 1997), or they are not properly brought in a § 2255 motion.
Fourstar identifies no sound reason to alter or amend the dismissal of his § 2255

motion in favor of the pending direct appeal.
A certificate of appealability is not warranted. See Gonzalez v. Thaler, 565

U.S. 134, 140-41 (2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Accordingly, IT IS ORDERED:

1. Fourstar’s Rule 59 motion (Doc. 326) is DENIED.

2. A certificate of appealability is DENIED. The Clerk of Court shall
immediately process the appeal if Fourstar files a Notice of Appeal.

DATED this 16th day of January, 2020.

int {aii

Dana L. Christensen, Chief District Judge
United States District Court
